DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 3, the prior art fails to teach in combination with the rest of the limitations in the claims:  “wherein receiving the high peak and the low peak comprises:
obtaining a count value of the plurality of count values at each time point when the value of the received resolver signal is equal to a second preset threshold value and is different from the first preset threshold value; and obtaining a second median value of the plurality of count values.”

Claim 4 is allowable due to its dependency on claim 4; claim 5 is allowable due to its dependency on claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chellamuthu et al. (U.S. Publication No. 2018/0073895 A1).


With respect to claim 1, Chellamuthu et al. discloses a method of obtaining a valid peak of an output signal of a resolver sensor, the method comprising:
inputting an excitation signal to a resolver sensor (para 0028, lines 1-3; resolver sensor 140 receiving electrical signals);
receiving a resolver signal from the resolver sensor (para 0028, lines 3-5; sensor 140 is arranged to generate and output first and second resolver sensor output signals);
receiving a high peak and a low peak from the received resolver signal (para 0028, lines 7-12; the modulated signals ideally have selected peak voltages and are offset by a constant phase angle);
determining whether the high peak or the low peak falls within an effective range (para 0099, lines 1-4; comparator circuit compares the first average power signal and the second average power signal and generates a fault signal when the first average power signal and the second average power signal differ by a selected voltage threshold); and
defining the high peak or the low peak as a valid peak when the high peak or the low peak falls within the effective range (para 0099, lines 1-9).


invalidating both of the high peak and the low peak when both of the high peak and the low peak fall within the effective range (para 0028, lines 1-8).

With respect to claim 7, Chellamuthu et al. discloses the method according to claim 1, wherein determining whether the high peak or the low peak falls within the effective range comprises:
defining the effective range as a phase range of from 90° to 270° of the excitation signal (para 0028, lines 1-10).


With respect to claim 8, Chellamuthu et al. discloses the method according to claim 1, wherein the excitation signal is a sine wave signal (para 0032, lines 1-3; sine modulated signals).

With respect to claim 9, Chellamuthu et al. discloses a resolver sensor management apparatus comprising: a signal generator configured to:
receive a square wave signal from a micro controller unit (MCU) (para 0020, line 1);
generate an excitation signal including a sine wave (para 0032, lines 1-3); and
input the excitation signal to a resolver sensor [140] (see Fig. 1; resolver sensor);
a signal receiver configured to receive a resolver signal from the resolver sensor (para 0028, lines 3-5; sensor 140 is arranged to generate and output first and second resolver sensor output signals); and a processor (electronic system 129 shown in Fig. 1) configured to:
receive a peak from the received resolver signal (para 0028, lines 7-12; the modulated signals ideally have selected peak voltages and are offset by a constant phase angle); and
(para 0099, lines 1-4; comparator circuit compares the first average power signal and the second average power signal and generates a fault signal when the first average power signal and the second average power signal differ by a selected voltage threshold).

With respect to claim 10, Chellamuthu et al. discloses a non-transitory computer-readable recording medium having a program recorded thereon, the program to direct a processor to perform acts of:
inputting an excitation signal to a resolver sensor (para 0028, lines 1-3; resolver sensor 140 receiving electrical signals);
receiving a resolver signal from the resolver sensor (para 0028, lines 3-5; sensor 140 is arranged to generate and output first and second resolver sensor output signals);
receiving a high peak and a low peak from the received resolver signal (para 0028, lines 7-12; the modulated signals ideally have selected peak voltages and are offset by a constant phase angle);
determining whether the high peak or the low peak falls within a effective range (para 0099, lines 1-4; comparator circuit compares the first average power signal and the second average power signal and generates a fault signal when the first average power signal and the second average power signal differ by a selected voltage threshold); and
defining the high peak or the low peak as a valid peak when the high peak or the low peak falls within the effective range (para 0099, lines 1-4; comparator circuit compares the first average power signal and the second average power signal and generates a fault signal when the first average power signal and the second average power signal differ by a selected voltage threshold).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chellamuthu et al. (U.S. Publication No. 2018/0073895 A1) in view of OOwada (U.S. Publication No. 2011/0181292 A1).


With respect to claim 2, Chellamuthu et al. discloses the method according to claim 1.
Chellamuthu et al. does not disclose wherein receiving the high peak and the low peak comprises:
obtaining a count value of a plurality of count values at each time point when a value of the received resolver signal is equal to a first preset threshold value; and calculating a first median value of the plurality of count values.
 Oowada discloses wherein receiving the high peak and the low peak comprises:
obtaining a count value of a plurality of count values at each time point when a value of the received resolver signal is equal to a first preset threshold value (para 0115, lines 1-5); and calculating a first median value of the plurality of count values (para 0086, lines 1-6).


    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866